IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


RONALD COLLAZO,                                 : No. 76 EM 2022
                                                :
                    Petitioner                  :
                                                :
                                                :
             v.                                 :
                                                :
                                                :
THE PROTHONOTARY OF THE PA.                     :
SUPREME COURT,                                  :
                                                :
                    Respondent                  :


                                       ORDER



PER CURIAM

      AND NOW, this 20th day of October, 2022, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus and the Application for an

Immediate Hearing are DENIED.